UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY W. WHITNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:11-cr-00049-FDW-1; 3:14-cv-00045-FDW)


Submitted:   December 16, 2014            Decided:    December 19, 2014


Before DUNCAN and    KEENAN,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney W. Whitney, Appellant Pro Se.        Ellen Ruth Meltzer,
Special Counsel, UNITED STATES DEPARTMENT OF JUSTICE, Fraud
Division, Washington, D.C.; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodney W. Whitney seeks to appeal the district court’s

order adjudicating his 28 U.S.C. § 2255 (2012) motion, in which

the district court granted relief in part by directing vacatur

and reentry of Whitney’s criminal judgment so as to permit him

the    opportunity          to    file    a    direct        appeal,      but    dismissed       the

remainder of the § 2255 claims without prejudice.

               Whitney       confines         his       appeal    to    the     portion    of    the

district court’s order dismissing his claims without prejudice. *

This ruling, however, is not appealable unless a circuit justice

or    judge    issues       a     certificate           of   appealability.          28    U.S.C.

§ 2253(c)(1)(B) (2012).                  A certificate of appealability will not

issue       absent     “a        substantial        showing        of     the     denial    of    a

constitutional         right.”            28       U.S.C.      § 2253(c)(2).          When       the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating              that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                       Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El         v.    Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

       *
       We do not consider the portion of the district court’s
order granting Whitney § 2255 relief in part because Whitney
does not address it in his informal appellate brief.



                                                    2
procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                Slack,
529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Whitney has not made the requisite showing.              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3